DETAILED ACTION

Primary Examiner acknowledges Claims 29-59 are pending in this application, with Claims 29-59 having been newly added, and Claims 1-28 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters “125” (Page 36, Lines 5-7) and “125a” have been used to designate “first connector”.  Appropriate correction is required. 
Reference character “125a” has been used to designate “first connector” and “first fastener”.  Appropriate correction is required.
Reference character “72” has been used to designate “body”, “fitting body”, “hub connection fitting”.  Appropriate correction is required.
Reference characters “70” and “72” have been used to designate “hub connection fitting”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities:
Primary Examiner requests Applicant update the status of the U.S. application listed in the Cross Reference To Related Applications section as this application has issued.  Appropriate correction is required.
Reference characters “125” (Page 36, Lines 5-7) and “125a” have been used to designate “first connector”.  Appropriate correction is required. 
Reference character “125a” has been used to designate “first connector” and “first fastener”.  Appropriate correction is required.
Reference character “72” has been used to designate “body”, “fitting body”, “hub connection fitting”.  Appropriate correction is required.
Reference characters “70” and “72” have been used to designate “hub connection fitting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 53, Line 2 recites “endotracheal tub”; however, it appears this limitation lacks antecedent basis and appears to be a spelling error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-38 40-44, 50, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (2003/0078476) in view of Jaffe (5,193,544). 
As to Claim 29, Hill discloses an endotracheal tube apparatus (Figure 3) having a proximal end (defined by the region closest to the patient’s mouth) and a distal end (defined by endotracheal tube 10 which is used to intubate a patient. The endotracheal tube 10 comprises a first end (i.e. a tip) 12, a cuff 14, a shaft 16, a tube 18, a nozzle 20, a lumen 22 and a universal adaptor 24 having a lip piece 26 and a second end 28.  The lumen 22 is a hollow passageway that allows for the transfer of air to and from the patient's lungs. The tip 12 of the endotracheal tube 10 is inserted into the patient and the universal adaptor 24 is connected to a machine, such as a ventilator, which provides air to the patient's lungs.” Para 0026) having a proximal end (28, “a second end 28” Para 0026) and a distal end (12, “a first end (i.e. a tip) 12” Para 0026), wherein the endotracheal tube (10) is configured to be inserted into a trachea of the human body; a connection fitting (52, “The connector 52 fits snugly over the universal adaptor 24 and lies against the lip piece 26 of the endotracheal tube 10 to securely fasten the stylet 42 thereto in a friction-fit fashion.” Para 0045), including a connection fitting body (44 as part of 40, “The video scope 40 comprises a stylet 42, a module 44 and an optical system 46 that is disposed within the stylet 42 and the module 44.” Para 0029, best seen Figure 2a), connected to the endotracheal tube (10), wherein the connection fitting (52) is disposed adjacent to the proximal end (28) of the endotracheal tube (10) proximal to the proximal end (28) of the endotracheal tube (10), wherein the connection fitting (52) provides the proximal end (28) of the endotracheal tube apparatus (Figure 3); a ventilation passageway (22, “lumen 22” Para 0026 - Note: Hill’s disclosed invention “relates to an apparatus which is used in conjunction with an endotracheal tube to provide visual information during intubation” Abstract, wherein the “apparatus for providing visual information during the ventilation of an individual” Para 0001), wherein the ventilation passageway (22) is disposed in the endotracheal tube (10); light source 64 may be a light emitting diode” Para 0031) and a sensor apparatus (46, “The optical system 46 further comprises a light sensor 70 such as a camera chip that is disposed within the module 44 and in communication with the image channel 68.” Para 0031), wherein the sensor apparatus (46) comprises at least one sensor (70, “light sensor 70” Para 0031); wherein the connection fitting (52) comprises one or more batteries (60, “The power source 60 … may preferably be a battery …  If batteries are used for the power source 60” Para 0043) to power the lighting apparatus (64) and the sensor apparatus (46), including the at least one sensor (70); wherein the one or more batteries (60), the lighting apparatus (64), and the sensor apparatus (46), including the at least one sensor (70) are disposed in the connection fitting body (44); wherein, the one or more batteries (60) provide power to the lighting apparatus (64) and the sensor apparatus (46), the ventilation passageway (22) is open to a ventilation flow through the ventilation passageway (22); wherein, when the one or more batteries (60) provide power to the lighting apparatus (64), the lighting apparatus (64) is operable to emit light to illuminate (“to illuminate a region proximal to the first end of the stylet” Para 0008) the human body during endotracheal intubation (“an endotracheal tube 10 which is used to intubate a patient.” Para 0026) of the human body with the endotracheal tube apparatus (Figure 3); and wherein the one or more batteries (60) provides power to the sensor apparatus (46). 
Yet Hill does not expressly disclose the ventilation passageway disposed in the endotracheal tube to be additionally “disposed in the connection fitting”, and the use of the sensor apparatus “to detect one or more expired respiration gases”. 
providing visual information during the ventilation of an individual” Para 0001) Hill is silent to the construction by which the ventilation passage extends from the endotracheal tube through to the connection fitting. Jaffe teaches an endotracheal tube apparatus (10, Figure 1, “System 10 of FIG. 1 includes an endotracheal tube 12 and a connector 14 connecting tube 12 to another tube 16 of a respirator (not shown)” Column 2, Line 65 thru Column 3, Line 5) having an endotracheal tube (12), a connection fitting (14), and a ventilation passageway (42, “The respired gases from the trachea of the subject pass through chamber or lumen 42 inside tube 12 before the gases escape through connector 14 and tube 16 to the respirator.” Column 3, Lines 65), wherein the connection fitting (14) includes a lighting apparatus (34, “By comparing the intensity of light at appropriate frequencies detected by detector 56 to the light provided by light source 34, the concentration of the carbon dioxide in chamber 42 along path 44 may be determined.” Column 4, Lines 10-15) and a sensor (56, “By comparing the intensity of light at appropriate frequencies detected by detector 56 to the light provided by light source 34, the concentration of the carbon dioxide in chamber 42 along path 44 may be determined.” Column 4, Lines 10-15).  Jaffe teaches the construction of the ventilation passage extending from the endotracheal tube through to the connection fitting (best seen Figure 1) so that “the respired gases from the trachea of the subject pass through chamber or lumen 42 inside tube 12 before the gases escape through connector 14 and tube 16 to the respirator.” (Column 3, Lines 65); thus permitting the determination of “the concentration of the carbon dioxide in chamber 42 along path 44 may be determined.” (Column 4, Lines 10-15).
illuminate a region proximal to the first end of the stylet” Para 0008) Hill is silent to the application of these lighting and sensor apparatuses to detect expired respiration gas. Jaffe teaches an endotracheal tube apparatus (10, Figure 1, “System 10 of FIG. 1 includes an endotracheal tube 12 and a connector 14 connecting tube 12 to another tube 16 of a respirator (not shown)” Column 2, Line 65 thru Column 3, Line 5) having an endotracheal tube (12), a connection fitting (14), and a ventilation passageway (42, “The respired gases from the trachea of the subject pass through chamber or lumen 42 inside tube 12 before the gases escape through connector 14 and tube 16 to the respirator.” Column 3, Lines 65), wherein the connection fitting (14) includes a lighting apparatus (34, “By comparing the intensity of light at appropriate frequencies detected by detector 56 to the light provided by light source 34, the concentration of the carbon dioxide in chamber 42 along path 44 may be determined.” Column 4, Lines 10-15) and a sensor (56, “By comparing the intensity of light at appropriate frequencies detected by detector 56 to the light provided by light source 34, the concentration of the carbon dioxide in chamber 42 along path 44 may be determined.” Column 4, Lines 10-15).  Jaffe teaches the use of the combined lighting apparatus (34) and the sensor apparatus (56) permit the determination of “the concentration of the carbon dioxide in chamber 42 along path 44.” (Column 4, Lines 10-15).

As to Claims 30-32, please see the rejection of Claim 29, wherein the modified Hill specifically, Jaffe teaches the combined operation of the lighting apparatus and the sensor apparatus to detect “the concentration of the carbon dioxide in chamber 42 along path 44.” (Column 4, Lines 10-15).
As to Claims 33-35, please see the rejection of Claim 29, wherein the modified Hill, specifically Jaffe teaches a sensor (the combined operation of 36/56 - to emit infrared light via 36 and to detect infrared light via 56 - “To measure the oxygen saturation in the subject's blood, the light source 34 provides light in the infrared and the red regions to path 40 through a beam splitter 38. The light provided travels through path 40 and path 32. When such light reaches end 32a of path 32, the light is emitted at such end to illuminate the tracheal mucosa. Light reflected from the tracheal mucosa is received at end 32a and travels in the reverse direction towards end 32b, path 40 and is reflected by beam splitter 38 towards the detector 36. The detector 36 detects the relative intensities of the reflected light in the infrared and red regions in order to determine oxygen saturation in the blood in the tracheal tissue, a highly profused tissue not subject to peripheral vascular constriction.” Column 3, Lines 50-65; By comparing the intensity of light at appropriate frequencies detected by detector 56 to the light provided by light source 34, the concentration of the carbon dioxide in chamber 42 along path 44 may be determined.” Column 4, Lines 10-15). 
As to Claims 36-38, the modified Hill, specifically Hill discloses the sensor apparatus (46) includes a sensor (70) and a circuit board (“The optical system 46 further comprises a light sensor 70 such as a camera chip that is disposed within the module 44 and in communication with the image channel 68.” Para 0031, wherein “The light sensor 70 may be either a CCD or a CMOS camera chip. These camera chips consist of light detecting sites or photosites arranged in a grid pattern which record images of the light patterns that shine on their surface.” Para 0035).  As well-known CCD is an integrated circuit containing an array of linked, or coupled, capacitors.  Additionally, the modified Hill, specifically Hill discloses the saving of data locally or remotely (“Digital imaging technology may also be incorporated into the module 44 to enhance the images seen on the monitor 56 and to save these images. The saved images may be used for later reference to confirm proper placement of the endotracheal tube 10, for medical or legal purposes, or to provide images of the airway where there may be a lesion or other medical pathology. Accordingly, there may be a port (not shown) on the module 44 that is used to transfer the saved images to another computing device.” Para 0041); whereby this concept effectively teaches a storage medium. Finally, the modified Hill, specifically Jaffe teaches the steps of “comparison” of infrared signals (Column 1, Lines 20-25 and Column 4, Lines 5-10) as these comparisons are performed with an optical sensor although not expressly stated this computer processing of “comparing” is performed by a processor.
LCD screen having small dimensions.” Para 0041) in the form of an LCD associated with the connection fitting (52).  Hill discloses “The image represented by the transmitted light that is sensed by the light sensor 134 is then displayed.” (Para 0054). Additionally, Hill discloses the use of “a "Low Battery" indicator may be displayed on the monitor 56 to indicate to the medical practitioner that the voltage level of the batteries is low.” (Para 0043).
As to Claim 50 and 52-55, the modified Hill, specifically Hill discloses the lighting apparatus (64, “The light source 64 may be a light emitting diode” Para 0031) is disposed in the connection fitting body (44) and includes a tubular light guide (66, “an illumination channel 66 in communication with the light source 64” Para 0031), wherein the tubular light guide (66) transmits light along the length of the tubular light guide (“The illumination channel 66 comprises an incoherent fiber bundle having a first plurality of optical fibers that are designed to maximize light-carrying capacity. Accordingly, the number of optical fibers in the illumination channel 66 and the width of these fibers are selected to provide adequate light intensity to illuminate the region in front of the tip 48 of the stylet 42.” Para 0032). 

Claims 39, and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (2003/0078476) in view of Jaffe (5,193,544), as applied to Claim 38, and further in view of Esposito et al. (2010/0168599). 
As to Claim 39, please see the rejection of Claim 38, wherein the modified Hill discloses  the features of the sensor module having each of a processor, storage medium, and circuit 
Esposito teaches a connection fitting for a respiratory device having a removable sensor housing (100) which is frictionally engaged with the connection fitting (120).  Specifically, Esposito teaches the “respiratory gas component sensor 100 includes a housing that contains an infrared emitter and an infrared detector, which are used to measure CO.sub.2. Airway adapter 120 includes at least one window 122 that allows infrared radiation from the infrared emitter to be passed through the flow of gas passing through the airway adapter.” (Para 0061) and the “respiratory gas component sensor 100 is configured to be removably secured to airway adapter 120, which is a combination CO.sub.2/O.sub.2/flow airway adapter adapted to be assembled with a patient breathing circuit” (Para 0060). Esposito teaches the benefit of the removable feature is the ability to ensure the orientation of the sensing system is proper (via “orientation sensor” (Para 0068, also see Para 0087 - “visual indicators, including but not limited, to a single LED, multiple LEDs, a small liquid crystal display (LCD) or organic light emitting diode (OLED). These LED chips may be selectively illuminated to communicate if the orientation related characteristic (e.g. tilt) has exceeded acceptable levels.” ) to avoid degraded sensory signals (Para 0067).   Therefore, it would have been obvious to one having ordinary skill in the art to modify the sensor of the connection fitting the modified Hill to be made having a removable sensor housing as taught by Esposito to permit the orientation of the sensor for collecting sensory data is sufficient to prevent degradation in the sensory data along the respiratory device connection fitting which holds the sensor.
"Low Battery" indicator may be displayed on the monitor 56 to indicate to the medical practitioner that the voltage level of the batteries is low.” (Para 0043).  Although Hill discloses a single indicator light and the concept of a plurality of  indicator lights for providing communication to the user a common convention, the use of the plurality of indicators to correspond to multiple levels of respiratory gas was not disclosed.  Esposito teaches the use of “visual indicators, including but not limited, to a single LED, multiple LEDs, a small liquid crystal display (LCD) or organic light emitting diode (OLED). These LED chips may be selectively illuminated to communicate if the orientation related characteristic (e.g. tilt) has exceeded acceptable levels.” (Para 0087).  Despite the purpose of the indicia of Hill and Esposito having different functionalities, the resultant effect is providing notice to the user of a potential error or fault.  In light of this functionality, it would have been obvious to one having ordinary skill in the art to modify the modified Hill to include the use of a plurality of indicators for identification of specific respiration gas levels in order to warn the user of a potential error or fault.  In this specific case, elevated levels of CO2 may result in a hypoxia event which can be harmful to the patient.  It has been held that were the general conditions are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  Consequently, one of ordinary skill in the art would have been motivated to consider the use of multiple indicator lights to notify the user of a potential error or fault of the ventilation within the endotracheal tube apparatus which may cause harm to the patient.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the indicia of the modified Hill to include the use of multiple indicator lights, as taught by Esposito, to be a known result 
As to Claims 46-49, please see the rejections of Claim 36, wherein the modified Hill, specifically Hill discloses the saving of data locally or remotely (“Digital imaging technology may also be incorporated into the module 44 to enhance the images seen on the monitor 56 and to save these images. The saved images may be used for later reference to confirm proper placement of the endotracheal tube 10, for medical or legal purposes, or to provide images of the airway where there may be a lesion or other medical pathology. Accordingly, there may be a port (not shown) on the module 44 that is used to transfer the saved images to another computing device.” Para 0041); whereby this concept effectively teaches a storage medium and the transfer of data to a remote location.  Yet, the modified Hill does not expressly disclose the transfer of data to a remote location through the use of wireless communication.  Esposito teaches the communication of a components can be performed “wirelessly or via a hardwired connection to the host system. Wireless communications using protocols known in the art such as Bluetooth, Zigbee, UWB used in body area networks (BAN) and personal area networks (PAN) are contemplated. The respiratory gas component sensor may also be connected via a cable to a hub, which integrates the signals from the gas measurement system with other physiological measurements.” (Para 0066). Therefore, it would have been obvious to one having ordinary skill in the art to modify the port hardwired connection of the modified Hill to be made with a wireless communication protocol as taught by Esposito to be a known functionally equivalent manner of conveying data between components. 

Claims 51, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (2003/0078476) in view of Jaffe (5,193,544), as applied to Claims 29 and 50, and further in view of Janicki et al. (5,421,821).
As to Claims 51 and 57, please see the rejection of Claims 29, which discusses that the modified Hill, specifically Hill discloses one or more batteries (60, “The power source 60 … may preferably be a battery …  If batteries are used for the power source 60” Para 0043 - also see “a pair of rechargeable batteries” Para 0050).  Yet, the modified Hill does not expressly disclose the use of a removable non-conductive liner between the one or more batteries. 
Janicki teaches a medical device having two batteries (54/56, Column 3, Line 65) wherein the medical device is inoperable until the pull strip (58) is removed - upon removable of the pull tab (58) “the batteries 54, 56 to energize the circuit 36.” (Column 4, Lines 20-25) within the medical device to operate the medical device.  The resultant effect of the pull strip is a nonconductive liner which precludes the energizing of the circuit of the medical device until the pull strip is removed; thus, preventing the unintentional activation of the medical device. Therefore, it would have been obvious to one having ordinary skill in the art to modify the batteries of the modified Hill to include a pull strip there between, as taught by Janicki in order to preclude the operation of the medical device until intended. 
As to Claim 56, please see the please see the rejection of Claims 29, which discusses that the modified Hill, specifically Hill discloses one or more batteries (60, “The power source 60 … may preferably be a battery …  If batteries are used for the power source 60” Para 0043 - also see “a pair of rechargeable batteries” Para 0050).  Yet, the modified Hill does not expressly disclose the separable operations of the batteries.  Applicant’s claimed subject matter is silent . 

Claims 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (2003/0078476) in view of Jaffe (5,193,544), as applied to Claim 29, and further in view of Ho et al. (2007/0277828). 
As to Claims 58 and 59, please see the rejection of Claim 29, in which the modified Hill, specifically Hill discloses the connection fitting (52, “The connector 52 fits snugly over the universal adaptor 24 and lies against the lip piece 26 of the endotracheal tube 10 to securely fasten the stylet 42 thereto in a friction-fit fashion.” Para 0045), including a connection fitting body (44 as part of 40, “The video scope 40 comprises a stylet 42, a module 44 and an optical system 46 that is disposed within the stylet 42 and the module 44.” Para 0029, best seen Figure 2a), connected to the endotracheal tube (10), wherein the connection fitting (52) is disposed adjacent to the proximal end (28) of the endotracheal tube (10) proximal to the proximal end (28) of the endotracheal tube (10), wherein the connection fitting (52) provides the proximal end (28) of the endotracheal tube apparatus (Figure 3).  Yet, does not expressly disclose the 
Ho teaches a connection fitting (10, “connector” Para 0039) suitable for connection between a patient interface (via 26, “mask connection portion 26” Para 0039) and a gas delivery source (via 30, “delivery connection portion 30” Para 0039), wherein the connection fitting (10) is “formed from an injection molding with TPE or liquid injection molding with silicone resulting in a moderate softness, approximately 60 Shore A for example.” (Paras 0042, 0044, and 0045) and “made in an injection mold process from a variety of materials that are moldable. Still further, the flexible material can be an elastomer, a polymer, a thermoplastic material, a molded material, a moldable material, a synthetic material, etc.” (Para 0060).  As well-known TPE is the acronym for Thermoplastic elastomer. Therefore, it would have been obvious to one having ordinary skill in the art to modify the connection fitting of the modified Hill to be constructed by a thermoplastic injection molding process as taught by Ho to be a known construction methodology for connection tubes orientated between a patient interface and a gas delivery source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785